              Case 1:19-cv-09769-AT Document 56 Filed 12/10/20 Page 1 of 3


                                                                                          Daniel A. Schnapp
                                                                                          Partner
                                                                                          T 212-940-3026
                                                                                          dschnapp@nixonpeabody.com

                                                                                          Tower 46
                                                                                          55 West 46th Street
                                                                                          New York, NY 10036-4120
                                                                                          212-940-3000




December 10, 2020

By ECF, Courtesy Copy By Email

The Honorable Analisa Torres
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

RE: O’Neil v. Emily Ratajkowski, et. al. (1:19-cv-9769-AT)

Dear Judge Torres:

      As the Court is aware, we represent Defendants Emily Ratajkowski and Emrata
Holdings, LLC1 (“Defendants”) in the above-captioned matter.

       We write in opposition to Plaintiff Robert O’Neil’s (“O’Neil” or “Plaintiff”) Letter
Motion for Extension of Time to File Reply Letter dated December 9, 2020. Dkt 55. Plaintiff’s
request for extension of time must be denied because it is untimely and does not comply with
the Local Rules.

                                       Plaintiff’s Late Request is Inexcusable

        The Local Rules of this Court state that “[a]bsent an emergency, any request for
adjournments or extensions must be made at least 48 hours prior to the scheduled appearance or
deadline. Requests for extensions will ordinarily be denied if made after the expiration of the
original deadline.” Local Rule (I)(C) (emphasis supplied). As Plaintiff concedes in his letter,
dated December 9, 2020, Plaintiff’s reply was due on December 8, 2020 (within seven days of
Defendant’s opposition, which was filed on December 1, 2020). Plaintiff’s request for an
extension has, again, as Plaintiff admits, been submitted after the original deadline, and
therefore must be denied.


1
 Plaintiff has conceded, in his letter to the Court dated July 24, 2020, (Dkt. 28), that he no longer seeks liability or
damages against Defendant Emrata Holdings, LLC (“Emrata”). Defendants have requested in their pending motion
for summary judgment that this Court dismiss this case against Emrata and hold Plaintiff and his counsel liable for
Defendant Emrata’s fees and costs in defending this action.
4848-0330-1076.4
              Case 1:19-cv-09769-AT Document 56 Filed 12/10/20 Page 2 of 3




December 10, 2020
Page 2




        This case was filed on October 23, 2019 and fact discovery closed on June 29, 2020.
Plaintiff initially sought to submit late documents to the Court on November 24, 2020, six
months after fact discovery closed. Mr. Liebowitz was subsequently suspended on November
25, 2020.

        Plaintiff may not now use non-produced documents to “supply evidence on a motion, at
a hearing, or at a trial, unless the failure [to produce] was substantially justified or is harmless.”
Fed. R. Civ. P. 37(c)(1). Accordingly, “the Court may bar use of evidence not produced by a
party in violation of its discovery obligations.” Heredia v. Americare, Inc., No. 17 CIV. 06219
(RWL), 2020 WL 3961618, at *5 (S.D.N.Y. July 13, 2020), reconsideration denied, No. 17
CIV. 06219 (RWL), 2020 WL 4748295 (S.D.N.Y. Aug. 17, 2020). See Dkt. 53. As set forth in
Defendant’s letter to the Court on December 1, 2020, the documents at issue were responsive to
Defendant’s document requests dated January 31, 2020, but were not produced. Id.

        The fact that Plaintiff’s counsel – Mr. Richard Liebowitz – has now been suspended is
irrelevant and not an excuse.2

        Indeed, this missed deadline comes after Mr. Freeman, who works in Mr. Liebowitz’s
office, has already been representing Plaintiff since the inception of this case on October 23,
2019. Mr. Liebowitz’s suspension two weeks before this filing was due does not constitute any
emergency, and therefore Plaintiff was required to file any request for extension 48 hours before
the deadline. Plaintiff continues to be represented by the same law firm, and there is no
justification for any delay, nor any need to transfer client files or docketing information.
Moreover, on September 25, 2020, Defendants filed the summary judgment motion that
triggered Plaintiff’s belated attempt to produce documents that had never been produced before
the discovery cutoff.

       Now, Plaintiff is late in filing a response in support of his own Letter Motion, filed
before Mr. Liebowitz was suspended, without any legitimate excuse, and months after fact
discovery closed. Dkt. 52.

           Therefore, Plaintiff is not entitled to any extension.

                   Plaintiff’s Request is Deficient as Plaintiff Did Not Timely Seek Defendants’
                                                       Consent

       Additionally, Local Rule (I)(C)(5) requires that any request for extension of time must
state whether the adversary consents, and if not, the reasons given by the adversary for refusing
to consent. Plaintiff’s Request for Extension contains no such information, as Defendants’
consent was not sought before filing this Letter Motion. Mr. Freeman did seek Defendants’


2
 The irony is not lost that Mr. Freeman is attempting to use his colleague’s suspension for failure to follow court
orders as an excuse for his own failure to follow court rules.
4848-0330-1076.4
              Case 1:19-cv-09769-AT Document 56 Filed 12/10/20 Page 3 of 3




December 10, 2020
Page 3




consent to the extension on the Morning of December 10 – the day after the Letter Motion
requesting an extension was filed. A copy of this email is attached hereto as Exhibit A.

       Therefore, while Plaintiff’s counsel apparently knew he needed to seek Defendants’
consent, he chose to move forward with his Letter Motion without it.

                   Granting Plaintiff’s Letter Motion Would Severely Prejudice Defendants

        Plaintiff’s Letter Motion does not justify seeking to make previously undisclosed
documents part of the record six months after the close of discovery and following the
submission of Defendants’ motion for summary judgment. Indeed, these documents were not
produced during discovery and were not part of the record during depositions, part of the record
during pre-motion submissions to the Court, or during summary judgment motions. Allowing
Plaintiff to now provide new documents would severely prejudice Defendants as they have no
opportunity to examine any witness about their contents or to include them in their extensive
filings with the Court.

       Accordingly, we respectfully request that the Court entirely reject Plaintiff’s request for
any extension.

           We thank the Court for its attention to this matter.



Respectfully submitted,


/s/ Daniel A. Schnapp

DAS

Cc: James H Freeman, Esq.




4848-0330-1076.4
